Title: To James Madison from James Patton, 18 April 1820
From: Patton, James
To: Madison, James


                
                    Sir
                    Alexandria 18th. April 1820
                
                Since I had this pleasure under date the 10th. instant, I have received yours of same date with its inclosure for Admiral Sir Isaac Coffin as also the Turkies. They appear in high condition and their fixtures well calculated to protect them on the Passage across the Atlantic. No oppy. yet offers from this to Liverpool, and I fear none will soon so that I am anxious to hear from you whether it would not be adviseable to send them to Norfolk or New York without delay. The Bacon Hams as mentioned to me in a letter from Mr. H. Farish have not come to Hand. I hope they will in a day or two cast up. The Turkies came separately. The Cage with two the first day and the Cock the second the finest Bird of the kind I ever saw. I shall watch the steam Boat to day and If the Barrel of Hams should cast up, I shall add a postscript. I remain With true regard and respect Dear Sir, Your very faithful Hbl servant
                
                    James Patton
                
                
                    P. S. I have just seen the Captain of the steam Boat who tells me that He brought up 2 Barrels Hams, this Morning directed to Mr. Cutts, and that He delivered the same to his Order. These I presume are what Mr. Farish thought were to my care. Yours &c
                    
                        JP
                    
                
            